     Case 1:18-cv-20211-UU Document 38 Entered on FLSD Docket 07/02/2019 Page 1 of 4
i'
                                                          1

                                                                                     A/te
                                   UNITED STATESblsTm c'
                                                       rcouR'r                            bev
                                   SOUTHERN Dls'
                                               riucT oFFLORIDA
                                          MIAMIblvlslox                                   yo            a
                                                          l                                 ta2;o)s     .
                                                                                                            c.
                             cAsENo.:1:18-cv-2021!-UNGARo/o'sUL AN acqlgy
                                                          y             os            .

                                                                                            je
                                                                                            v,o
                                                                                            s xy
                                                                                               osaajy
             UNITED STATESOFAMERICA, l
             M IAM I-DADE CO UNTY,                        l
             STATE OFNEW YORK,                            1                  FILED EXPARTE
             STATE OF CALIFORM A,        !                              A;D UNDER SEAL
             STATE OF ILLINOIS,                                          PURSUXNT TO
             CITY OF BALTIM ORE,I                                      31U.S.C.j3730(b)(2)
             COM M ONW EALTH OF M ASSACHUSETTS,                       andX.J.S.A.2A:32C-5(c)
             STATE oF NEw zERsEy
             STATEoFNEw MEM CJ,
             STA TE O F N OR TH CA R O LIN A ,
             STA TE O F TEN N ESSEE,
                   ex rel.

             CHRISTOPHER H OOD,

                     Plaintiffs,

         '     V.
                                                      i
              LEXISN EM S R ISK SO LUT IO N S,IN C! .;
              LEM SNEXIS CLAIM S SOLUTIONS,IINC.;and
              LEXISNEM SCOPLOGIC SOLUTIOMS,INC.;      I
                                                      1
                     Defendants.                      i
                                                      !           /
                                                      1
                      NOTICE OF INTENTION TO INTERVENE IN O UI TWM CASE
                                                                             -
                    The StateofN ew Jersey,by andthrloughtheundersianed cotmsel,and on behalfof
                                                                       -''
                                                                                 '


                                                  I
             isselfandtheStatesofNew York,Illinois'
                                                                   '
                                                                   -
                                                  ,M assaclkusetts,andTennesseeandiheCityof
                                                     1:
                                                      ')hereby givesnotice ofthe Participating
             Baltimore (ihe lçparticipating Jurisdictiors
             Jurisdictions'intention to intervene,ptlrsua
                                                       lntto the false claip sactsofthe Pârticipating
                                                     1
             Jmisdictionsandtofacilitatesettlem ent,inlthequitam plaintiffs'actionwith respecttothe
                                                      I
                                                      !
                                                      i
                M ayorand City CouncilofBaltim ore i1 sthelegalnam e ofthe City ofBaltim ore.
                                                     1
                                                     l1
                                                     1
                                                   l
Case 1:18-cv-20211-UU Document 38 Entered on FLSD Docket 07/02/2019 Page 2 of 4



     ParticipatingJurisdictions'claim szagainstthelDefendants.
                                                   l
                                                        Respectfully subm itted,

       Dated:-
             7.p
               -J'
                 lp1@                              l
                                                   p
                                                   l
                                                     A
                                                     G
                                                     t
                                                     Vt
                                                      o
                                                      Rr
                                                       B
                                                       ne
                                                        I
                                                        y
                                                        RG
                                                         s.
                                                          e
                                                          n
                                                          Ge
                                                           u
                                                           ra
                                                            x
                                                            lw
                                                             of
                                                              A
                                                              '
                                                              xt
                                                               - e
                                                                 rs
                                                                  ey
                                                   J sy: '
                                                         z .
                                                   l              azharyx x lein
                                                                           .

                                                   r
                                                   '             D çputy A ttorney G eneral
                                                   1             Admitted Pro Hac J'fcc
                                                                 N .J.BarN o.017232012
                                                                 124 Halsey Street
                                                   J             P.O.Box45029 .
                                                   1             N
                                                                 Tel
                                                                   w
                                                                   :9
                                                                    ar
                                                                     7k
                                                                      3,
                                                                       -N
                                                                        64
                                                                         e8
                                                                          w-2J
                                                                             4e8
                                                                               rs
                                                                                9e
                                                                                 /y
                                                                                  17a
                                                                                    0x7:19
                                                                                         0713-648-3956
                                                   !             Email:zachary.klein@law.njoag.gov
                                                        Cotmselforthe State ofNew Jersey




                                           '

                                               l
                                               :
                                               /
                                               1 2
                                               l
                                               i
                                               l
   '

                                                                1
Case 1:18-cv-20211-UU Document 38 Entered on FLSD Docket 07/02/2019 Page 3 of 4
                                                                l
                                                                f
                                                                1
                                                                /
                                                                l
                                                     SERVICE LIST
                                 UnitedStatesofAmerfk
                                                    ca,etal.,exrel.Hood,
                            CaseNo.18-cv-20211UNGAR O/O 'SULLIVAN
                        United States D istrict C ourtjSouthern D istrictofFlorida
                                                                l
             Erin K .Staab                                      '        ChristopherK im
             AssistantAttorney G eneral                                  AssistantAttorney G eneral
             JeffreyW alker                                     4        Darren Kinkead
                                                                                 '

             AssistantAttorneyGeneral                           j        AssistantAttorneyGeneral
             Of
             C ficeoftheAttorneyGeneral
              ommonwealthofMassachusetts
                                                                j
                                                                I
                                                                         IllinoisOfficeoftheAttorneyGeneral
                                                                         SpecialLitigationBuregu
             FalseClaimsDivision                                j        100W estRan'
                                                                                    dolphSt.,11thFloor         '
             OneAshburton Place                                 '
                                                                j        Chicago,IL 60601
             Boston,MA02108                                     J
                                                                1       Email:Ckim@atc.state.il.us
             Email:e
                   'rin.staab@mass.cov                       J           Email:dkinkead@atc.state.il.us
             Email:1effrev.walker@mass.zov                  .l
                                                             '          CounselforIllinois
            Counselfor M assachusetts                       ;
            SuzanneSangree                                  !           LauraJereski
            Serneict
            Di    ororCounselforPublicSafety&
                       ofAffirm ativeLitigation
                                                            j
                                                            i
                                                                         AssistantAttorneyGeneral
                                                                        O flk eoftheAttorney G eneral
            Elizabeth Ryan M artinez                        (
                                                            j           StateofNew Yor  'k          .
            AssistantSolicitor                              p           28Liberty Street,21stfloor
            Baltim oreC ityDepartm entofLaw                 ?
                                                            j           New Y ork,N Y 10005
            100N .HollidayStreet,Suite101                   l              .
            Baltimore,MD 21202                              l
                                                            1           Email:lauraiereski@ag.ny.cov
                                                                                     a

                                                            I
            Email:Suzau e.sangreez@bal
                                     timorecitv.cov 1                   counselforNew York
                  liz.martinezGrtbaltimorecity.c
                                               aov          J
                                                            ;
       .
           CounselforCityofBaltimore(MayorandCily
           CouncilofBaltimore)                              '
                                                            j
             Andrew B.Campbell                              j           JanineN.Matton
             AssistantAttorneyGeneral                       !           AssistantAttorneyGeneral
             OfficeoftheAttorneyGeneraland Reporfer                     Zachary N.Klein '
             StatkofTennessee                   1
                                                i                       Deputy AttorneyGeneral .
             PublicInterestDivision                     !               OfficeoftheAttorneyGeneral
             P.O.Box20207                               /               StateofNewJersey
             Nashville,'I'
                         N 37202-0207                   l               Division ofLaw -
                                                        l               Government& He. althcareFraudSection   .
             Em ail:Andrew .                            I
                          camnbell@ac.tn.sqov           1               124HalseyStreet
             Email:Anna.W aller@ac.tn.cov               '               Newark,NJ07101
                          .                             1
           CounselforTennessee                          '               Email:l
                                                                              'anine.matton@ law.
                                                                                                nl
                                                                                                 'oaav-
                                                                                                      oov
                                                        1
                                                        '               Email:Zacharv.Klein@law.nioac.cov
                                                                                         .
                                                        I
                                                        !           .
                                                                        counselforN ew Jersey
                                                        ;
                                                        l
                                       1
                                       I on FLSD Docket 07/02/2019 Page 4 of 4
Case 1:18-cv-20211-UU Document 38 Entered
                                       !
                                       ;
                                       l
                                                 l
                                                 I
                                                 !
        Richard Celler,Esq.       '              I   Ryon M ccabe,Esq.
        RichardCellerLegal,P.S.                  !   M ccabeRabin,P.A.
        7450 G riffin Rd #230                        1601Forum Place,Ste.505
        Davie,FL33342                            !   WestPalm Beach,Florida33401
        Email:richardl noridaovertimelawver-com ?    Email:rmccabel mccaberabinecom
                                                     Email:e-filinze mccaberabin.com
      CounselforR elator
                                                      C ounselforRelator
      Philip Freidin,Esq.                        i    LanceA.H arke,Esq.
      Fi-eidinBrown,P.A,                              HarkeLaw LLP
      OneBiscayneTower                                9699 NE Second Avenue
      2SouthBiscayneBoulevard,Suite3100          l    MiamiShores,Florida33138
      M iam i,FL 33131                           ;

      Email:pfrzfblawvers-net                 I
                                                 l    Email:L,
                                                             harkeaharkelamcom
                                              1       CounselforRelator
                                              (          .
      counselforRelator                       )



                                             l
                                             I
                                             /
                                             I




                                                 2
